Citation Nr: 0330416	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for left ear 
hearing loss, currently noncompensably rated.

2.  Entitlement to an increased evaluation for residuals of 
perforation of the left tympanic membrane, currently 
noncompensably rated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from July 1949 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Regional Office 
(RO) of the Department of Veteran Affairs (VA), in 
Pittsburgh, Pennsylvania, that denied increased (compensable) 
ratings for the service-connected left ear hearing loss and 
residuals of perforation of the left tympanic membrane.

In his VA Form 9, substantive appeal, and in other 
correspondence, the veteran appears to be arguing for a grant 
of service connection for hearing loss.  This issue is 
referred to the RO for clarification as to whether the 
veteran is seeking service connection for right ear hearing 
loss, and if so, for appropriate action.


REMAND

The veteran has asserted in his statements and appellate 
brief, that his hearing disabilities have worsened.  The last 
ear examination and audiological testing were done in October 
and November 2001.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that a VA examination is necessary 
for proper adjudication of the claims.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being remanded for additional development, and since 
in its VCAA letter dated in September 2001, the RO advised 
the veteran of a 60-day response period, the RO must take 
this opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded VA 
audiological and ear examinations to 
assess the current levels of the left ear 
disabilities.  The claims folder should 
be made available to the examiner for 
review before the examination, and the 
examiner should state such review in the 
report. All appropriate studies and tests 
should be conducted.

3.  The RO should then consider all the 
evidence, including all additional 
evidence received pursuant to the Board's 
development, and readjudicate the issue 
on appeal.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




